NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 16/713,500 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 14/992,231 (hereinafter “231 Application”), entitled “MOUNTING MODULE AND ANTENNA APPARATUS”, which issued as U.S. Patent No. 9,923,261 (hereinafter “261 Patent”), issued March 20, 2018.   

PRIORITY
Examiner acknowledges that the instant reissue application is a reissue of the ‘231 Application, now the ‘261 Patent. Examiner also acknowledges the claims of foreign priority to Korean Patent Application No. 10-2015-0037317 filed on March 18, 2015.         
AMENDMENT 
	Patent Owner’s response filed on June 15, 2022 (hereinafter “the June 2022 Amendment”) has been fully considered and entered.  This action is in response to the June 2022 Amendment.                                      
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Claims 1-14 are original as in the ‘261 Patent.
Claims 15-21 and 23-29 are newly added and/or amended.  
New claim 22 is canceled.
Therefore, claims 1-21 and 23-29 are pending and examined herein. Of these, claims 1, 13-15 and 23 are independent claims. 
 
CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims. Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his own lexicographer for the pending and examined claims. See MPEP §2111.01(IV).
The Examiner further finds that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(]). Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiner concludes that all examined claims do not invoke 35 U.S.C. 8112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).

Because of the Examiner’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under the  broadest reasonable interpretation standard, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

RESPONSE TO AMENDMENT
The rejection of claims 15-21 and 23-29 under 35 U.S.C § 251 as being an improper recapture has been withdrawn as necessitated by the June  2022 Amendment.  Claims 15 and 23 have been amended by incorporating the surrender generating limitations (SGL(1)).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Greene on June 21, 2022.
The application has been amended as follows: 
Claim 15, line 8, after “the RF circuit”, delete – unit --.
Claim 23, line 7, after “the RF circuit”, delete – unit --. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:  The prior art of record does not specifically show or teach “a frame disposed on the second surface of the board to enclose the RF circuit unit, wherein one of the feeding lines comprises a first section disposed parallel to the antennas and a second section disposed perpendicular to the antennas, and an area of the board enclosed by the frame being filled with an epoxy molding compound (EMC) resin for electromagnetic wave shielding” as recited in combination with all limitations required in claim 1.
Claims 2-12 are allowed at least by virtue of their dependency from independent claim 1. 
Regarding claim 13:  The prior art of record does not specifically show or teach “wherein in response to a number of dipole antennas and monopole antennas exceeding a number of patch antennas, a radiation pattern direction of the RF signal approaches the lateral direction of the mounting module” as recited in combination with all limitations required in claim 13.

Regarding claim 14:  The prior art of record does not specifically show or teach “wherein the via antenna is disposed in a monopole antenna form in which two vias are connected to each other in series” and “wherein one of the feeding lines comprises a first section disposed parallel to the antennas and a second section disposed perpendicular to the antennas” as recited in combination with all limitations required in claim 14.

Regarding claim 15:  The prior art of record does not specifically show or teach “a frame disposed on the lower surface of the board to enclose the RF circuit, wherein the dipole antenna is disposed closer to an outside of the board than the patch antenna, and wherein an area of the board enclosed by the frame is filled with an epoxy molding compound (EMC) resin for electromagnetic wave shielding” as recited in combination with all limitations required in claim 15.
Claims 16-21 are allowed at least by virtue of their dependency from independent claim 15. 
Regarding claim 23:  The prior art of record does not specifically show or teach: “a frame disposed on the lower surface of the board to enclose the RF circuit … wherein the feeding line comprises a first section disposed parallel to the patch antenna and a second section disposed perpendicular to the plane of the patch antenna, and wherein an area of the board enclosed by the frame being filled with an epoxy molding compound (EMC) resin for electromagnetic wave shielding” as recited in combination with all limitations required in claim 23.
Claims 24-29 are allowed at least by virtue of their dependency from independent claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-21 and 23-29 are allowed. 
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992     

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992